Citation Nr: 0831549	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
disability compensation in the amount of $2,983.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1969.  The veteran is in receipt of the Combat Infantryman's 
Badge and the Air Medal.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) at the Regional Office (RO) in 
Portland, Oregon.  In this decision, the Committee granted 
partial waiver of the recovery of the veteran's debt for the 
amount of $2,983.00 and denied waiver for the amount of 
$2,983.00; the total amount of indebtedness was $5,966.00.  
The veteran appealed the determination.

In June 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  


FINDINGS OF FACT

1.  The veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

2.  The fault of VA in the creation of the debt outweighs the 
fault of the veteran.   

3.  Recovery of one half the amount of the remaining debt in 
the calculated amount of $2,983.00 would not be against 
equity and good conscience.






CONCLUSION OF LAW

The veteran is entitled to a partial waiver of recovery of 
overpayment of compensation benefits in the calculated amount 
of $1,491.50.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, noting that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Furthermore, the VCAA 
has no effect upon an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  
Therefore, while the record before the Board does not reflect 
that the veteran was specifically notified of the provisions 
of the VCAA, such notice is not required under governing law.  
Accordingly, the Board therefore finds that no further action 
is necessary under the VCAA at this time, and that the case 
is ready for appellate review.

Notwithstanding the above, the Board notes that the RO has 
explained to the veteran the basis for finding overpayment in 
correspondence issued during the course of this appeal.  The 
veteran has also been afforded with ample opportunity to 
present information and evidence in support of his claim for 
waiver and has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  Furthermore, the essential facts 
in this case have been fully developed and are not in 
dispute.  In light of the foregoing, the Board finds that 
this case is ready for appellate review.


Analysis

Legal Criteria 

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation of a material fact, bad faith, or 
a lack of good faith on the part of the person or persons 
having an interest in obtaining the waiver, and recovery of 
the indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2007).  In other words, any indication that 
the appellant committed fraud, misrepresentation of a 
material fact, or bad faith/lack of good faith in connection 
with the receipt of VA benefits precludes the granting of a 
waiver of recovery of the overpayment.

The Court defines bad faith as, "a willful intention to seek 
an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 
257-58 (1996).  The provisions of 38 C.F.R. 
§ 1.965(b)(2) describe bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits or services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
the intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
A lack of good faith is defined under VA law as, "the absence 
of an honest intention to abstain from taking unfair 
advantage of the holder and/or the government."  38 C.F.R. § 
1.965(b)(3).

The standards of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive: (1) fault of the debtor - where actions of the 
debtor contribute to the creation of the debt; (2) balancing 
of faults - weighing fault of the debtor against VA fault; 
(3) undue hardship - whether collection would deprive the 
debtor or his family of basic necessities; (4) defeat the 
purpose - whether withholding of benefits or recovery would 
nullify the objective for which these benefits were intended; 
(5) unjust enrichment - where failure to make restitution 
would result in an unfair gain to the debtor; and (6) 
changing position to one's detriment - where reliance on VA 
benefits results in the relinquishment of a valuable right or 
the incurrence of a legal obligation.  38 C.F.R. § 1.965(a) 
(2007); see generally Cullen v. Brown, 5 Vet. App. 510 
(1993).

Pertinent Facts

The record reflects, in pertinent part, that the disability 
rating assigned for the veteran's service-connected prostate 
cancer was increased from 40 percent to 60 percent, 
entitlement to individual unemployability was granted 
effective October 1, 2002, and basic eligibility to 
Dependents' Educational Assistance from October 1, 2002 was 
established in a September 2003 rating decision.  The RO sent 
a copy of the rating decision to the veteran in September 
2003 and notified him in the accompanying letter that he was 
being paid as a veteran with two dependents and that the 
payment included an additional amount for his spouse and 
child.  It is also noted that a pamphlet summarizing 
education benefits was enclosed.

The RO sent letters in October 2003 addressed to the 
veteran's children (i.e., J.H. and S.H.) advising them that 
they qualify for Dependents Educational Assistance under 
Chapter 35 and the choice of October 1, 2002 would be the 
most advantageous date for them to start their benefits based 
on the RO's review of the claim.  Thereafter, the veteran's 
son and daughter elected to receive Chapter 35 benefits 
effective October 1, 2002.  

In June 2004, the RO sent correspondence to the veteran 
explaining that VA proposed to reduce his payments because VA 
had received evidence showing that his dependency status had 
changed.  Specifically, the RO cited information from the VA 
in Muskogee, Oklahama concerning the veteran's daughter and 
son that showed that they had been in receipt of Chapter 35 
educational benefits effective October 1, 2002.  The RO 
explained that the veteran was not entitled to additional 
dependent benefits for the children on his compensation award 
once they elected to receive Chapter 35 education benefits 
and, consequently, proposed to remove his daughter and son 
effective October 1, 2002, which is the date they became 
entitled to Chapter 35 benefits.  This created an overpayment 
of $5966.00.    

Later that month, the veteran sent, by facsimile, 
correspondence that asked that VA stop paying him for his 
children.  The veteran explained that he did not know that 
his children would be paid back to October 1, 2002 until 
after the fact.  He further requested that this adjustment be 
made as soon as possible to avoid a larger overpayment.  

In August 2004, the veteran requested a waiver of the 
overpayment.  He submitted a financial status report that 
showed that he had a net monthly income less expenses of 
$1787.00.  

In an August 2004 statement, the veteran asserted that he was 
entitled to waiver of recovery of overpayment because he did 
not know that his children could get a retroactive amount to 
October 1, 2002 until after he had already received 
retroactive payment for them as dependent children.  The 
veteran reported that he did not feel that he was responsible 
for the overpayment because he did not know that VA would pay 
his children retroactive money after VA had already paid him 
for them as dependents.  

In September 2004, the Committee provided a summary of the 
evidence considered in connection with the veteran's request 
for waiver and found no indication of fraud misrepresentation 
or bad faith on the part of the veteran.  The Committee also 
examined the evidence under the standards of equity and good 
conscience to determine whether the waiver request should be 
granted, considered the related elements, and granted a 
partial waiver in the amount of $2,983.00 and denied waiver 
in the amount of $2,983.00.  [Notably, the Committee stated 
that the veteran's daughter had been dropped off the 
veteran's award effective November 1, 2002 by mistake but a 
December 2003 award added the veteran's daughter back as a 
school age child effective November 1, 2002 and removed her 
effective July 1, 2003.]  

Analysis 

Initially, the Board notes that the Committee found no 
evidence of fraud, misrepresentation, bad faith, or a lack of 
good faith in the creation of the debt at issue and the Board 
agrees with this finding.  Thus, the major issue for 
consideration, then, is whether recovery from the veteran of 
this overpayment would be against the principles of equity 
and good conscience, utilizing the factors described at 38 
C.F.R. § 1.965(a).

There is no indication that payment of the debt would result 
in undue hardship for the veteran.  Indeed, the veteran's 
financial status report reveals that he had a net monthly 
income less expenses of $1787.00 and the veteran reported at 
the Travel Board hearing that he had already paid VA $2,983, 
the full amount of the remaining debt.  The veteran has not 
indicated that he was deprived of the basic necessities as a 
result of the repayment.  In addition, the evidence shows 
that the veteran was unjustly enriched by receiving benefits 
to which he was not entitled.  The veteran has not indicated 
that he has changed his position to his detriment due to the 
receipt of the additional benefits.  

Nevertheless, the Board notes that withholding the veteran's 
disability benefits for the purpose of repayment of the debt 
would nullify the objective for which the benefits were 
intended, which was compensation for service-connected 
disabilities.  Thus, it is clear that such action would 
defeat the purpose of the benefits.

The Board also finds that there is a degree of fault on the 
part of the veteran in creation of his debt.  Indeed, the 
record reflects that the veteran was provided with a pamphlet 
in September 2003 that explained that a veteran receiving 
disability benefits could receive an additional allowance for 
a son or daughter as a dependent until the age of 23 unless 
that child elects to begin receiving DEA benefits.  It also 
stated that once the child begins to receive DEA benefits, 
the additional allowance being paid to the veteran would 
stop.  

Furthermore, there is a degree of fault on the part of VA.  
The Board observes that the RO specifically advised the 
veteran's children that the date of October 1, 2002 was the 
most advantageous date for them to start their benefits based 
on its review of the claim; the RO made no mention of any 
disruption in the veteran's receipt of additional allowance 
for them as dependents in October 2003 correspondence.  
Furthermore, VA paid the veteran for additional dependents 
compensation at the same time that it paid his children for 
DEA benefits.  

The Board has carefully considered the veteran's report at 
the Travel Board the hearing that he was provided with a lot 
of information at the time of the September 2003 rating 
decision with respect to his benefits and the suggestion that 
he was overwhelmed by the amount of information.  The Board 
has also considered the veteran's report that he believed and 
that the onus was on VA in implementing proper payment with 
respect to his benefits.  While the Board notes that the 
veteran, perhaps, should have inquired about whether a change 
of his benefits was warranted after his children began 
receiving DEA benefits, there is no indication from the 
record that the veteran's conclusion that VA was responsible 
for and would implement such adjustments in a timely manner 
was in any way unreasonable.  The fault of VA outweighs the 
fault of the veteran in the creation of the overpayment.

After weighing all of the factors described at 38 C.F.R. § 
1.965(a), the Board finds the Board finds that payment of 
one-half of the remaining debt would not be against equity 
and good conscience.  Furthermore, the veteran is entitled to 
waiver of one-half of the amount of his remaining debt (i.e., 
$1491.50) based on the finding that the fault of VA outweighs 
the fault of the veteran in the creation of the overpayment.  
Thus, a partial waiver of recovery of the overpayment in the 
amount of $1491.50 is granted.


ORDER

Entitlement to a partial waiver of recovery of the 
overpayment of VA compensation benefits in the amount of 
$1491.50 is granted; to this extent, the appeal is allowed.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


